Loan No.: 50-2860534 Commons V Medical

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as the same may hereafter be amended,
consolidated, renewed or replaced, this “Agreement”), made as of May 14, 2007,
by NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation (“Indemnitor”),
whose address is c/o Triple Net Properties, LLC, 1551 North Tustin Avenue,
Suite 300, Santa Ana, California 92705, in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), whose address is Commercial Real Estate Services, 8739
Research Drive URP - 4, NC 1075, Charlotte, North Carolina 28262.

W I T N E S S E T H :

WHEREAS, NNN Healthcare/Office REIT Commons V, LLC, a Delaware limited liability
company (the “Borrower”), has obtained a loan (the “Loan”) in the principal
amount of Ten Million and No/100 Dollars ($10,000,000.00) from Lender; and

WHEREAS, the Loan is evidenced by a Promissory Note (as the same may from time
to time be amended, consolidated, renewed or replaced, the “Note”) dated of even
date herewith, executed by Borrower and payable to the order of Lender, in the
stated principal amount of Ten Million and No/100 Dollars ($10,000,000.00), and
is secured by a Mortgage, Security Agreement and Fixture Filing dated of even
date herewith (as the same may from time to time be amended, consolidated,
renewed or replaced, the “Security Instrument”) from Borrower for the benefit of
Lender, encumbering that certain real property situated in the County of
Collier, State of Florida, as more particularly described on Exhibit “A”
attached hereto and incorporated herein by this reference, together with the
buildings, structures and other improvements now or hereafter located thereon
(the “Property”) and by other documents and instruments (the Note, the Security
Instrument and such other documents and instruments, as the same may from time
to time be amended, consolidated, renewed or replaced, being collectively
referred to herein as the “Loan Documents”); and

WHEREAS, as a condition to making the Loan, Lender has required that Indemnitor
indemnify Lender with respect to any past, present or future environmental
conditions or liabilities on, in, under, affecting or in any way associated with
the Property as herein set forth; and

WHEREAS, the extension of the Loan to Borrower is of substantial benefit to
Indemnitor and, therefore, Indemnitor desires to indemnify Lender with respect
to any past, present or future environmental conditions or liabilities on, in,
under, affecting or in any way associated with the Property as herein set forth.

NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby covenants and agrees for the benefit of Lender, as follows:

1. Indemnity. Indemnitor hereby assumes liability for, and hereby agrees to pay,
protect, defend (at trial and appellate levels and with attorneys, consultants
and experts acceptable to Lender), and save Lender harmless from and against,
and hereby indemnify Lender from and against any and all liens, damages
(including, without limitation, punitive or exemplary damages), losses,
liabilities (including, without limitation, strict liability), obligations,
settlement payments, penalties, fines, assessments, citations, directives,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements and expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements actually incurred in investigating, defending, settling or
prosecuting any claim, litigation or proceeding) (collectively “Costs”) which
may at any time be imposed upon, incurred by or asserted or awarded against
Lender, Borrower, Indemnitor or the Property, and arising directly or indirectly
from or out of, whether now, hereafter or heretofore occurring: (i) any
violation or alleged violation of, or liability or alleged liability under, any
local, state or federal law, rule or regulation or common law duty pertaining to
human health, natural resources or the environment, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. §9601 et seq.) (“CERCLA”), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. §6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Emergency Planning and Community-Right-to-Know Act (42 U.S.C. § 11001
et seq.), the Endangered Species Act (16 U.S.C. § 1531 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.) and the Hazardous Materials Transportation
Act (49 U.S.C. §1801 et seq.), and those relating to Lead Based Paint (as
hereinafter defined) and the regulations promulgated pursuant to said laws, all
as amended from time to time, (collectively, “Environmental Laws”), relating to
or affecting the Property, whether or not caused by or within the control of
Borrower or Indemnitor; (ii) the presence, release or threat of release of or
exposure to any hazardous, toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos or
asbestos-containing materials, polychlorinated biphenyls, petroleum or petroleum
products or byproducts, flammable explosives, radioactive materials, paint
containing more than .05% lead by dry weight (“Lead Based Paint”), Toxic Mold
(as hereinafter defined), infectious substances or raw materials which include
hazardous constituents) or any other substances or materials which are included
under or regulated by Environmental Laws (collectively, “Hazardous Substances”)
or radon, on, in, under or affecting all or any portion of the Property or any
surrounding areas, regardless of whether or not caused by or within the control
of Borrower or Indemnitor; (iii) any transport, treatment, recycling, storage,
disposal or arrangement therefor of Hazardous Substances whether on the
Property, originating from the Property, or otherwise associated with the
Borrower or Indemnitor or any operations conducted on the Property at any time;
(iv) the failure by Borrower or Indemnitor to comply fully with the terms and
conditions of this Agreement; (v) the breach of any representation or warranty
contained in this Agreement; (vi) the enforcement of this Agreement, or
(vii) any environmental investigation, assessment, audit or review conducted in
connection with the Property or the operations conducted at any time thereon,
including, without limitation, the cost of assessment, investigation,
containment, removal and/or remediation of any and all Hazardous Substances from
all or any portion of the Property or any surrounding areas, the cost of any
actions taken in response to the presence, release or threat of release of any
Hazardous Substances on, in, under or affecting any portion of the Property or
any surrounding areas to prevent or minimize such release or threat of release
so that it does not migrate or otherwise cause or threaten danger to present or
future public health, safety, welfare or the environment, and costs incurred to
comply with Environmental Laws in connection with all or any portion of the
Property or any surrounding areas. “Costs” as used in this Agreement shall also
include, but not be limited to, any diminution in the value of the security
afforded by the Property or any future reduction of the sales price of the
Property by reason of any matter set forth in this Section 1. The foregoing
indemnity shall specifically not include any such costs relating to Hazardous
Substances which are initially placed on, in or under the Property after
foreclosure or other taking of title to the Property by Lender or its successor
or assigns. For the purposes hereof, “Toxic Mold” shall mean any mold or fungus
at the Property which is of a type (i) that might pose a significant risk to
human health or the environment or (ii) that would negatively impact the value
of the Property.

2. Representations and Warranties. Indemnitor hereby agrees that the
representations, warranties and covenants contained in Section 2.27 of the
Security Instrument are hereby made a part of this Agreement to the same extent
and with the same force as if fully set forth herein and the Indemnitor hereby
represents, warrants and covenants to said provisions as if specifically set
forth herein.

3. Indemnification Procedures.

(a) If any action shall be brought against Lender based upon any of the matters
for which Lender is indemnified hereunder, Lender shall notify Indemnitor in
writing thereof and Indemnitor shall promptly assume the defense thereof,
including, without limitation, the employment of counsel acceptable to Lender
and the negotiation of any settlement; provided, however, that any failure of
Lender to notify Indemnitor of such matter shall not impair or reduce the
obligations of Indemnitor hereunder. Lender shall have the right, at the expense
of Indemnitor (which expense shall be included in Costs), to employ separate
counsel in any such action and to participate in the defense thereof. In the
event Indemnitor shall fail to discharge or undertake to defend Lender against
any claim, loss or liability for which Lender is indemnified hereunder, Lender
may, at its sole option and election, defend or settle such claim, loss or
liability. The liability of Indemnitor to Lender hereunder shall be conclusively
established by such settlement, provided such settlement is made in good faith,
the amount of such liability to include both the settlement consideration and
the costs and expenses, including, without limitation reasonable attorney’s fees
and disbursements, incurred by Lender in effecting such settlement. In such
event, such settlement consideration, costs and expenses shall be included in
Costs and Indemnitor shall pay the same as hereinafter provided. Lender’s good
faith in any such settlement shall be conclusively established if the settlement
is made on the advice of independent legal counsel for Lender.

(b) Indemnitor shall not, without the prior written consent of Lender:
(i) settle or compromise any action, suit, proceeding or claim or consent to the
entry of any judgment that does not include as an unconditional term thereof the
delivery by the claimant or plaintiff to Lender of a full and complete written
release of Lender (in form, scope and substance satisfactory to Lender in its
sole discretion) from all liability in respect of such action, suit, proceeding
or claim and a dismissal with prejudice of such action, suit, proceeding or
claim; or (ii) settle or compromise any action, suit, proceeding or claim in any
manner that may adversely affect Lender or obligate Lender to pay any sum or
perform any obligation as determined by Lender in its sole discretion.

(c) All Costs shall be immediately reimbursable to Lender when and as incurred
and, in the event of any litigation, claim or other proceeding, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice. In addition to any other remedy available
for the failure of Indemnitor to periodically pay such Costs, such Costs, if not
paid within said ten-day period, shall bear interest at the Default Interest
Rate (as defined in the Note) and such costs and interest shall be additional
indebtedness of Borrower secured by the Security Instrument and by the other
Loan Documents securing all or part of the Loan.

4. Reinstatement of Obligations. If at any time all or any part of any payment
made by Indemnitor or received by Lender from Indemnitor under or with respect
to this Agreement is or must be rescinded or returned for any reason whatsoever
(including, but not limited to, the insolvency, bankruptcy or reorganization of
Indemnitor), then the obligations of Indemnitor hereunder shall, to the extent
of the payment rescinded or returned, be deemed to have continued in existence,
notwithstanding such previous payment made by Indemnitor, or receipt of payment
by Lender, and the obligations of Indemnitor hereunder shall continue to be
effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Indemnitor had never been made.

5. Waivers by Indemnitor. To the fullest extent permitted by law, Indemnitor
hereby waives and agrees not to assert or take advantage of:

(a) Any right to require Lender to proceed against any other person or to
proceed against or exhaust any security held by Lender at any time or to pursue
any other remedy in Lender’s power or under any other agreement before
proceeding against Indemnitor hereunder;

(b) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of Lender to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons;

(c) Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Lender, any endorser or
creditor of either Indemnitor or any other person whomsoever under this or any
other instrument in connection with any obligation or evidence of indebtedness
held by Lender;

(d) Any defense based upon an election of remedies by Lender;

(e) Any right or claim of right to cause a marshaling of the assets of either
Indemnitor;

(f) Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(g) Any duty on the part of Lender to disclose to Indemnitor any facts Lender
may now or hereafter know about the Property, regardless of whether Lender has
reason to believe that any such facts materially increase the risk beyond that
which Indemnitor intend to assume or has reason to believe that such facts are
unknown to Indemnitor or has a reasonable opportunity to communicate such facts
to Indemnitor, it being understood and agreed that Indemnitor are fully
responsible for being and keeping informed of the condition of the Property and
of any and all circumstances bearing on the risk that liability may be incurred
by Indemnitor hereunder;

(h) Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

(i) Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(j) Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(k) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter acquired, which
Lender may have against Indemnitor or the collateral for the Loan;

(l) Any modifications of the Loan Documents or any obligation of Borrower
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and

(m) Any action, occurrence, event or matter consented to by Indemnitor under
Section 6(h) hereof, under any other provision hereof, or otherwise.

6. General Provisions.

(a) Fully Recourse. All of the terms and provisions of this Agreement are
recourse obligations of Indemnitor and not restricted by any limitation on
personal liability.

(b) Right to Indemnification Not Affected by Knowledge. Lender’s right to
defense, indemnification, payment of costs or other remedy based on this
Agreement shall not be diminished or affected in any way by any investigation
conducted by Lender or other knowledge acquired (or capable of being acquired)
in any way by Lender at any time.

(c) Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the payment of the
indebtedness evidenced and secured by the Loan Documents and the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full.

(d) No Subrogation; No Recourse Against Lender. Notwithstanding the satisfaction
by Indemnitor of any liability hereunder, Indemnitor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Borrower or to any
collateral for the Loan. In connection with the foregoing, Indemnitor expressly
waives any and all rights of subrogation to Lender against Borrower, and
Indemnitor hereby waives any rights to enforce any remedy which Lender may have
against Borrower and any right to participate in any collateral for the Loan. In
addition to and without in any way limiting the foregoing, Indemnitor hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to
Indemnitor to all indebtedness of Borrower to Lender, and agrees with Lender
that Indemnitor shall not demand or accept any payment of principal or interest
from Borrower, shall not claim any offset or other reduction of Indemnitor’s
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any of the collateral from the Loan. Further, Indemnitor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Agreement or under the
provisions of any of the Loan Documents.

(e) Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution or cost recovery, which Lender may have
against either Indemnitor or any other party under CERCLA, as it may be amended
from time to time, or any other applicable federal, state or local laws, all
such rights being hereby expressly reserved.

(f) Financial Statements. Indemnitor hereby agrees, as a material inducement to
Lender to make the Loan to Borrower, to furnish to Lender promptly upon demand
by Lender current and dated financial statements, certified by or on behalf of
each Indemnitor, detailing the assets and liabilities of said Indemnitor, in
form and substance acceptable to Lender. Indemnitor hereby warrants and
represents unto Lender that any and all balance sheets, net worth statements and
other financial data which have heretofore been given or may hereafter be given
to Lender with respect to said Indemnitor did or will at the time of such
delivery fairly and accurately present the financial condition of said
Indemnitor.

(g) Rights Cumulative; Payments. Lender’s rights under this Agreement shall be
in addition to all rights of Lender under the Note, the Security Instrument and
the other Loan Documents. FURTHER, PAYMENTS MADE BY INDEMNITOR UNDER THIS
AGREEMENT SHALL NOT REDUCE IN ANY RESPECT BORROWER’S OBLIGATIONS AND LIABILITIES
UNDER THE NOTE, THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS EXCEPT WITH
RESPECT TO, AND TO THE EXTENT OF, BORROWER’S OBLIGATION AND LIABILITY FOR THE
PAYMENT MADE BY INDEMNITOR.

(h) No Limitation on Liability. Indemnitor hereby consents and agrees that
Lender may at any time and from time to time without further consent from
Indemnitor do any of the following events, and the liability of Indemnitor under
this Agreement shall be unconditional and absolute and shall in no way be
impaired or limited by any of the following events, whether occurring with or
without notice to Indemnitor or with or without consideration: (i) any
extensions of time for performance required by any of the Loan Documents or
extension or renewal of the Note; (ii) any sale, assignment or foreclosure of
the Note, the Security Instrument or any of the other Loan Documents or any sale
or transfer of the Property; (iii) any change in the composition of Borrower,
including, without limitation, the withdrawal or removal of Indemnitor from any
current or future position of ownership, management or control of Borrower;
(iv) the accuracy or inaccuracy of the representations and warranties made by
Indemnitor herein or by Borrower in any of the Loan Documents; (v) the release
of Borrower or of any other person or entity from performance or observance of
any of the agreements, covenants, terms or conditions contained in any of the
Loan Documents by operation of law, Lender’s voluntary act or otherwise;
(vi) the release or substitution in whole or in part of any security for the
Loan; (vii) Lender’s failure to record the Security Instrument or to file any
financing statement (or Lender’s improper recording or filing thereof) or to
otherwise perfect, protect, secure or insure any lien or security interest given
as security for the Loan; (viii) the modification of the terms of any one or
more of the Loan Documents; or (ix) the taking or failure to take any action of
any type whatsoever. No such action which Lender shall take or fail to take in
connection with the Loan Documents or any collateral for the Loan, nor any
course of dealing with Borrower or any other person, shall limit, impair or
release Indemnitor’s obligations hereunder, affect this Agreement in any way or
afford Indemnitor any recourse against Lender. Nothing contained in this Section
shall be construed to require Lender to take or refrain from taking any action
referred to herein.

(i) Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes (except as to the Security Instrument) all prior agreements, whether
written or oral, between the parties respecting such matters. Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.

(j) Governing Law. THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED,
EXCEPT TO THE EXTENT THAT THE APPLICABILITY OF ANY OF SUCH LAWS MAY NOW OR
HEREAFTER BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO
GOVERN AND BE CONTROLLING.

(k) Binding Effect; Waiver of Acceptance. This Agreement shall bind each
Indemnitor and the heirs, personal representatives, successors and assigns of
each Indemnitor and shall inure to the benefit of Lender and the officers,
directors, shareholders, agents and employees of Lender and their respective
heirs, personal representatives, successors and assigns. Notwithstanding the
foregoing, Indemnitor shall not assign any of its respective rights or
obligations under this Agreement without the prior written consent of Lender,
which consent may be withheld by Lender in its sole discretion. Indemnitor
hereby waives any acceptance of this Agreement by Lender, and this Agreement
shall immediately be binding upon Indemnitor.

(l) Notice. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery to
the intended addressee at its address set forth on the first page of this
Agreement or at such other address as may be designated by such party as herein
provided, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
intended addressee at its address set forth on the first page of this Agreement
or at such other address as may be designated by such party as herein provided.
All notices, demands and requests shall be effective upon such personal
delivery, or one (1) business day after being deposited with the private courier
service, or two (2) business days after being deposited in the United States
mail as required above. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other party hereto at least fifteen (15) days’ prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

(m) No Waiver; Time of Essence; Business Days. The failure of any party hereto
to enforce any right or remedy hereunder, or to promptly enforce any such right
or remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term “business day” as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.

(n) Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

(o) Reasonable Attorney’s Fees. In the event it is necessary for Lender to
retain the services of an attorney or any other consultants in order to enforce
this Agreement, or any portion thereof, Indemnitor agrees to pay to Lender any
and all costs and expenses, including, without limitation, reasonable attorney’s
fees, incurred by Lender as a result thereof and such costs, fees and expenses
shall be included in Costs.

(p) Successive Actions. A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter indemnified by Indemnitor under
this Agreement. Separate and successive actions may be brought hereunder to
enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Indemnitor hereby
waives and covenants not to assert any defense in the nature of splitting of
causes of action or merger of judgments.

(q) Joint and Several Liability. Notwithstanding anything to the contrary
contained herein, the representations, warranties, covenants and agreements made
by Indemnitor herein, and the liability of Indemnitor hereunder, is joint and
several if Indemnitor is comprised of more than one person or entity.

(r) Reliance. Lender would not make the Loan to Borrower without this Agreement.
Accordingly, Indemnitor intentionally and unconditionally enters into the
covenants and agreements as set forth above and understand that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.

(s) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.

(t) SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.



  (1)   INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS
LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE COUNTY AND STATE, IN WHICH THE PROPERTY IS LOCATED, (C) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW,
AGREES THAT NEITHER OF THEM WILL BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).



  (2)   INDEMNITOR AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR INDEMNITOR, OR ANY OF
THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR
ANY OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(u) Waiver by Indemnitor. Indemnitor covenants and agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Indemnitor shall not seek a supplemental stay or otherwise seek,
pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy Reform Act
of 1978, as amended, or any other debtor relief law (whether statutory, common
law, case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Indemnitor by virtue of this Agreement or otherwise.

(v) SPECIFIC NOTICE. IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, COULD
INCLUDE AN INDEMNIFICATION BY INDEMNITOR OF LENDER FROM CLAIMS OR LOSSES ARISING
AS A RESULT OF LENDER’S OWN NEGLIGENCE.

(w) Decisions. Wherever pursuant to this Agreement (i) Lender exercises any
right given to it to approve or disapprove, (ii) any arrangement or term is to
be satisfactory or acceptable to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove or to accept or not accept, all decisions that arrangements or terms
are satisfactory or not satisfactory and all other decisions and determinations
made by Lender, shall be in the sole and absolute discretion of Lender and shall
be final and conclusive, except as may be otherwise expressly and specifically
provided herein.

(x) Costs. Wherever pursuant to this Agreement it is provided that Indemnitor
shall pay any costs and expenses, such costs and expenses shall include, but not
be limited to, reasonable legal fees and disbursements of Lender.

(y) Other Guaranties. This Agreement is in addition to any and all other
guaranties relating to the Debt (as defined in the Security Instrument) or any
portion thereof. To the extent Indemnitor may become liable under this Agreement
and one or more other indemnitors may become liable under the terms of any other
guaranty made in favor of Lender with respect to the Debt, Lender shall be
entitled to exercise any and all of its remedies against Indemnitor under this
Agreement as well as any and all of its remedies against any one or more
indemnitors under such other guaranties jointly and severally.

[The Remainder of the Page is Intentionally Blank]

1

IN WITNESS WHEREOF, Indemnitor has executed this Agreement as of the day and
year first written above.

INDEMNITOR:

NNN HEALTHCARE/OFFICE REIT, INC.,
a Maryland corporation

By:      /s/ Shannon K S Johnson     
Name: Shannon K S Johnson     
Title:      CFO     


2